Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 7, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being obvious over Watahiki et al. US 2014/02655993 in view of Kobayashi US 2011/0057974.

Regarding claim 2, Watahiki teach (Currently Amended) The electronic apparatus (400) according to claim 6, wherein the control circuit (400) re-starts driving of the DC motor (460) by the DC motor driving circuit (440) after the driving of the stepping motor (320) by the stepping motor driving circuit is ended.

Regarding claim 6, Watahiki teach, (Currently Amended) An electronic apparatus (400) comprising: 
a motor driving circuit (440)
a stepping motor (320); and 
a DC motor (460), 
wherein the motor driving circuit comprises: 
a stepping motor driving circuit (310) configured to control driving of the stepping motor (320); 
a DC motor driving circuit (440) configured to control driving of the DC motor (460); and 
a control circuit (300) configured to control the stepping motor driving circuit and the DC motor driving circuit, (Para. 0075
Watahiki do not teach but Kobayashi teach wherein the control circuit (Fig. 3, item 1/25), upon accepting a driving instruction for driving the stepping motor (space motor 6 configured with a stepping motor) in the middle of the DC motor driving circuit performing driving of the DC motor (Para. 0059-0060), stops driving of the DC motor (line feed motor 
13) by the DC motor driving circuit, and starts driving of the stepping motor by the stepping motor driving circuit. (Para. 0041….The control part 25 also has a function to move the carriage 8 to the origin point that is logically recognized by the space motor 6 of the carriage control part 4 while executing the line feed operation by the line feed motor 13 of the carrying part 12) Note: Kobayashi teach [0004] In this case, a direct current (DC) motor or a stepping motor is used to move the carriage in the first scanning direction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a DC and a Stepper motor to the device of Watahiki as per Kobayashi, the motivation being is to shorten the time for confirming the origin point for the execution of the carriage, and improves the processing efficiency of the print processing.  

Regarding claim 7, Kobayashi teach (Original) A motor control method comprising: 
when a driving instruction for driving a stepping motor has been accepted in the middle of performing driving of a DC motor, stopping driving of the DC motor; and starting driving of the stepping motor. (Para. 0041….The control part 25 also has a function to move the carriage 8 to the origin point that is logically recognized by the space motor 6 of the carriage control part 4 while executing the line feed operation by the line feed motor 13 of the carrying part 12) Note: Kobayashi teach [0004] In this case, a direct current (DC) motor or a stepping motor is used to move the carriage in the first scanning direction.

Regarding claim 11, Watahiki teach (Currently Amended) An electronic apparatus comprising: 
a motor driving circuit (440)
a stepping motor (320); and 
a DC motor (460) 
wherein the motor driving circuit comprises: 
a stepping motor driving circuit (310) configured to control driving of the stepping motor (320); 
a DC motor driving circuit (440) configured to control driving of the DC motor (460); 
a constant current generation circuit configured to supply a constant current to a load (Fig. 4); and 
a control circuit (400) configured to control the stepping motor driving circuit, the DC motor driving circuit, and the constant current generation circuit (Para. 0059), 
Watahiki do not teach but Kobayashi teach wherein the control circuit, upon accepting a driving instruction for driving the stepping motor in the middle of the constant current generation circuit performing supply of the constant current to the load, stops supply of the constant current to the load by the constant current generation circuit, and starts driving of the stepping motor by the stepping motor driving circuit. (Para. 0059-0060)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a DC and a Stepper motor to the device of Watahiki as per Kobayashi, the motivation being is to shorten the time for confirming the origin point for the execution of the carriage, and improves the processing efficiency of the print processing.

Regarding claim 12, Kobayashi teach (Previously Presented) The motor control method according to claim 7, further comprising: when the driving instruction for driving the stepping motor has been accepted in the middle of performing supply of a constant current to a load, stopping supply of the constant current to the load; and starting driving of the stepping motor. (Para. 0059-0060)

Regarding claim 14, Kobayashi teach. (New) The electronic apparatus according to claim 11, wherein the control circuit, upon accepting the driving instruction for driving the stepping motor in the middle of the DC motor driving circuit performing driving of the DC motor, stops driving of the DC motor by the DC motor driving circuit, and starts driving of the stepping motor by the stepping motor driving circuit. (Para. 0059-0060)

Claims 13, and 15 are rejected under 35 U.S.C. 103 as being obvious over Watahiki et al. US 2014/02655993 in view of Kobayashi US 2011/0057974 and further in view of Takahashi JP H09308296 A.

Regarding claim Regarding claim 13, Watahiki teach. (New) The electronic apparatus according to claim 11, but do not teach, however Takahashi teach wherein the control circuit re-starts supply of the constant current to the load by the constant current generation circuit after the driving of the stepping motor by the stepping motor driving circuit is ended. (Para. 0012)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Watahiki as per Takahashi, the motivation to prevent various problems such as printing deviation of the stepping motor from a predetermined position. 

Regarding claim 15, Takahashi teach (New) The electronic apparatus according to claim 14, wherein the control circuit re-starts driving of the DC motor by the DC motor driving circuit after the driving of the stepping motor by the stepping motor driving circuit is ended.  (Para. 0012)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846